DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and species A corresponding to claims 1-8 and 10-12 in the reply filed on February 3, 2021 is acknowledged.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (US 2015/0164480) (hereinafter “Watanabe”).
Regarding claim 1, Watanabe discloses an ultrasonic observation apparatus (“ultrasound diagnosis apparatus 10, fig 1; “ultrasonic diagnosis apparatus 10 according to the third embodiment has the same configuration as the ultrasonic diagnosis apparatus 10 illustrated FIG. 1” [0118]) comprising: 

create an ultrasonic image based on an ultrasonic signal reflected from an observation target (“image generator 140 generates ultrasonic image data from the data generated by the signal processor 130. The image generator 140 generates B mode image data representing the intensity of the reflected wave by brightness, from the B mode data generated by the signal processor 130” [0052]); 
calculate elasticity information of the observation target in a predetermined region within the ultrasonic image (“when a region of interest (ROI) that is part of the scan area is designated as a target to be imaged, stiffness image data corresponding to the ROI is generated. In the first embodiment, the ROI corresponds to a target area to be imaged by elastography” [0054]); 
extract, from the predetermined region, a region where the elasticity information satisfies a predetermined condition (“the linear image generator 172 extracts a plurality of points having an index value with a predetermined magnitude from the points in the scan area” [0119], wherein “The index value with a predetermined magnitude is a value designated beforehand by the operator or the designer of the ultrasonic diagnosis apparatus 10, and a plurality of values are usually designated” [0119] and “Any one of the shear wave speed, the Young's modulus, and the shear modulus can be used as a physical quantity (index value) representing the stiffness of living tissue” [0049]; the extracted regions are seen in fig. 11 with linear image data 22a and 22b formed from the extracted points [0120]-[0121]); 

create an image by synthesizing the diagnosis support information into the ultrasonic image (“FIG. 11 illustrates a case where linear image data 22 a and 22 b generated by the linear image generator 172 are displayed on the stiffness image data in FIG. 2” [0120] and “In the example illustrated in FIG. 11, the linear image generator 172 assigns, to each piece of the linear image data 22 a and 22 b, the pixel value corresponding to the Young's modulus. Specifically, the linear image generator 172 assigns yellow green to the linear image data 22 a and assigns orange to the linear image data 22 b” [0126]).
Regarding claim 2, Watanabe further discloses the predetermined condition on the elasticity information includes a condition that stiffness is equal to or higher than a predetermined threshold value (“the linear image generator 172 extracts a plurality of points having an index value with a predetermined magnitude from the points in the scan area” [0119], 
Regarding claim 3, Watanabe further discloses the diagnosis support information is a priority for diagnosing each extracted region (extracted points form the extracted regions 22a and 22b [0119] and [0121] and “The linear image generator 172 assigns, for example, to each piece of the linear image data 22, a pixel value corresponding to the index value of stiffness (here, the Young's modulus) thereof. In the example illustrated in FIG. 11, the linear image generator 172 assigns, to each piece of the linear image data 22 a and 22 b, the pixel value corresponding to the Young's modulus. Specifically, the linear image generator 172 assigns yellow green to the linear image data 22 a and assigns orange to the linear image data 22 b” [0122] and “linear image generator 172 generates linear image data 22 a and 22 b representing the positions where the Young's moduli are 30 and 60 [kPa], respectively” [0123], where the high priority color (orange) corresponds to the higher Young’s modulus (higher stiffness, lower elasticity) and the lower priority color (yellow green) corresponds to the lower Young’s modulus (lower stiffness, higher elasticity)), the priority being determined based on the elasticity information (as discussed above, higher priority color orange corresponds to higher Young’s modulus (higher stiffness, lower 
Regarding claim 4, Watanabe further discloses the processor sets, as a region of interest (“setting an ROI for generating a stiffness image, and transmitting a push pulse after setting the ROI to generate a stiffness image” [0082]), a region including the extracted region (as seen in fig. 11, the extracted regions 22a and 22b are displayed on the stiffness image [0120] and therefore are in the ROI of the stiffness image) and creates an image by synthesizing elastographic image data of the region of interest (“As illustrated in FIG. 11, the linear image generator 172 acquires the stiffness image data generated by the image generator 140. The linear image generator 172 then extracts a plurality of points where the Young's modulus is 30 [kPa] from the acquired stiffness image data. The linear image generator 172 then generates linear image data 22 a by connecting the extracted points. The linear image generator 172 also generates linear image data 22 b by connecting the points corresponding to 60 [kPa] in the same manner as in the linear image data 22 a” [0121]) into the ultrasonic image (“in FIG. 12, linear image data 22 is superimposed on the arrival time image data used as a background image. However, the background image is not limited to this image data. For example, B mode image data, the stiffness image data in FIG. 2, displacement image data described later, or variance image data described later may be used as a background image” [0130]).
Regarding claim 8, Watanabe further discloses the processor sets, as the priority, a descending order of higher stiffness based on the elasticity information of each extracted region (“The linear image generator 172 assigns, for example, to each piece of the linear image data 22, a pixel value corresponding to the index value of stiffness (here, the Young's modulus) thereof. In the example illustrated in FIG. 11, the linear image generator 172 assigns, to each piece of the 
Regarding claim 11, Watanabe further discloses the processor creates an image by synthesizing each extracted region such that each extracted region is identified with a dashed line, a dotted line, or a solid line (“the linear image generator 172 extracts a plurality of points having an index value with a predetermined magnitude from the points in the scan area” [0119] with the extracted regions seen in fig. 11 with linear image data 22a and 22b formed from the extracted points [0120]-[0121] and “the linear image generator 172 may assign different kinds of lines (solid line, dashed line, dotted line, dashed and single-dotted line, and other lines) to pieces of linear image data 22 with different Young's modulus values” [0125] on stiffness image [0120] or an arrival time image, B mode image, displacement image, or variance image [0130]).
Regarding claim 12, Watanabe further discloses the processor creates an image by synthesizing the priority such that the priority is identified with a numerical value or a color (“The linear image generator 172 assigns, for example, to each piece of the linear image data 22, a pixel value corresponding to the index value of stiffness (here, the Young's modulus) thereof. In the example illustrated in FIG. 11, the linear image generator 172 assigns, to each piece of the linear image data 22 a and 22 b, the pixel value corresponding to the Young's modulus. Specifically, the linear image generator 172 assigns yellow green to the linear image data 22 a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0164480) (hereinafter “Watanabe”) in view of Choi et al. (US 2015/0148676) (hereinafter “Choi”).
Regarding claim 5, Watanabe further discloses an input device (input device 102, fig. 1) configured to receive an input of an operator ([0033]-[0034]).
Watanabe does not disclose the processor switches, in response to an input received by the input device, the region of interest sequentially from the region including the high priority region.
However, Choi, also in the field of elastic imaging, does teach that the processor switches, in response to an input received by the input device (ultrasound apparatus 1000 first 
It would have been obvious, to one of ordinary skill in the art, to incorporate switching from the region of high priority with the input device in order to “check measurement information of the second lesion 1712” [0161] which could aid in diagnosis of the lesion.
Regarding claim 6, Watanabe does not disclose the processor sets the region of interest by centering a center of mass of the extracted region such that a ratio between an area of the extracted region and an area of a surrounding region thereof becomes a predetermined value.
However, Choi, also in the field of elastic imaging, does teach the processor sets the region of interest by centering a center of mass of the extracted region such that a ratio between an area of the extracted region and an area of a surrounding region thereof becomes a predetermined value (“The slide bar 1620 may be a graphical user interface (GUI) for adjusting EOI information. According to an exemplary embodiment of the present invention, the ultrasound apparatus 1000 may provide reference information to one side of the slide bar 1620. The reference information may be information for adjusting a lesion which a level of a shear modulus (or a strain ratio) represents” [0151], where “the user may easily adjust EOI information 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the processor sets the region of interest by centering a center of mass such that a ratio between an area of the extracted region and an area of a surrounding region thereof becomes a predetermined value as calculation of strain ratio allow for 
Regarding claim 7, Watanabe further discloses the processor extracts, based on the elasticity information, a closed region where a relatively stiff region occupies an area (“linear image generator 172 then extracts a plurality of points where the Young's modulus is 30 [kPa] from the acquired stiffness image data. The linear image generator 172 then generates linear image data 22 a by connecting the extracted points. The linear image generator 172 also generates linear image data 22 b by connecting the points corresponding to 60 [kPa] in the same manner as in the linear image data 22 a” [0121], wherein the closed regions correspond to 22a and 22b as seen in fig. 11) for a predetermined period of time or longer (“the linear image generator 172 extracts a plurality of points having a predetermined arrival time from the points (sample points) in the scan area. The linear image generator 172 then generates linear image data by connecting the extracted points. The predetermined arrival time is a value designated beforehand by the operator or the designer of the ultrasonic diagnosis apparatus 10, and a plurality of values are usually designated” [0066]).
Watanabe does not disclose that the closed region is where a relatively stiff region occupies a predetermined area or larger.
However, Choi, also in the field of elastic imaging, does teach that the closed region is where a relatively stiff region occupies a predetermined area or larger (““image processing unit 1030 may extract an ROI from the ultrasound image by using an image processing algorithm” 
It would have been obvious, to one of ordinary skill in the art, to incorporate the closed region is where a relatively stiff region occupies a predetermined area or larger in order to eliminate sources of potential error for tumor detection, where a region smaller than the desired tumor of interest has pixels with high values of stiffness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0164480) (hereinafter “Watanabe”) in view of Honjo et al. (US 2016/0367223) (hereinafter “Honjo”).
Regarding claim 10, Watanabe further discloses the processor creates an image by synthesizing each extracted region into the ultrasonic image  (“As illustrated in FIG. 11, the linear image generator 172 acquires the stiffness image data generated by the image generator 140. The linear image generator 172 then extracts a plurality of points where the Young's modulus is 30 [kPa] from the acquired stiffness image data. The linear image generator 172 then generates linear image data 22 a by connecting the extracted points. The linear image generator 172 also generates linear image data 22 b by connecting the points corresponding to 60 [kPa] in the same manner as in the linear image data 22 a” [0121], then “in FIG. 12, linear image data 22 is superimposed on the arrival time image data used as a background image. However, the B mode image data, the stiffness image data in FIG. 2, displacement image data described later, or variance image data described later may be used as a background image” [0130]).
Watanabe does not specifically disclose creating an image by synthesizing each extracted region into the ultrasonic image such that interference with the ultrasonic image is reduced. 
However, Honjo, also in the field of elastic imaging, does teach creating an image by synthesizing each extracted region into the ultrasonic image (“an exemplary ROI 21 divided into a plurality of (n regions, where n is an integer equal to or greater than two) divided regions 21 a to 21 n” [0051] and “In each of the divided regions 21 a to 21 n, the physical quantity related to stiffness is measured by transmitting a push pulse and transmitting and receiving tracking pulses [0052], then “scan controller 171 then controls the image generator 14 so as to generate stiffness image data based on the stiffness distribution information of the divided region 25 a. Similarly, the scan controller 171 controls the image generator 14 so as to generate stiffness image data, based on the respective stiffness distribution information of the divided regions 25 b to 25 e” [0070] and “scan controller 171 then controls the image generator 14 so as to synthesize the respective stiffness image data of the divided regions 25 a to 25 e. Stiffness image data representing a single stiffness image of the ROI 25 is thus generated [0071]) such that interference with the ultrasonic image is reduced (this synthesis, as described in [0071] and seen in figs. 2b and 4 would reduce interference as the divided regions which are adjacent regions forming a ROI, are re-assembled into a single image of the ROI by synthesizing the adjacent regions at their respective positions, so there would not be interference, where interference results from the superposition of image signals).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JILLIAN K. MCGOUGH/            Examiner, Art Unit 3793                                                                                                                                                                                            

/SERKAN AKAR/            Primary Examiner, Art Unit 3793